Citation Nr: 1420903	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  05-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In his July 2004 notice of disagreement, the Veteran requested an informal hearing with a Decision Review Officer (DRO).  An informal conference was held in May 2005.

In September 2009, September 2011 and September 2013, the claim was remanded for additional development.

In a rating decision of February 2014, the RO granted service connection for Meniere's disease.  Therefore, as that constitutes a full grant as to that issue, the issue is no longer before the Board.  In the same rating decision, the RO also granted entitlement to TDIU effective June 1, 2005.  As the claim had been pending prior to that date, it does not constitute a full grant of the issue on appeal.  In a Supplemental Statement of the Case (SSOC) issued in February 2014, the RO continued to deny entitlement to a TDIU prior to June 1, 2005.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In the September 2013 Board remand, the RO was requested to obtain all of the missing treatment records prior to May 2003, in addition to service treatment records and some missing VA examination reports.  It was noted the original file was lost and there were relevant records now missing from the file.  The RO was to document all efforts to obtain the missing records and if the records are unavailable, a finding of unavailability was to be drafted.  While the RO obtained the missing VA examination reports, and was able to locate some of the service treatment records, there is no indication that any of the treatment records prior to May 2003 were obtained.  The Board has reviewed the Veteran's paper and electronic files and finds that the treatment records prior to May 2003 are not contained therein.  Moreover, there is no finding of unavailability and no narrative of the efforts taken to obtain the documents as was requested by the Board.  Therefore, the Board finds that the RO did not comply with the September 2013 remand orders.

Additionally, the record is unclear as to when the Veteran was last employed.  In a Social Security Administration (SSA) decision, it was noted that the Veteran last worked on June 1, 2005.  However, work history documents in the SSA records submitted by the Veteran, he states he last worked in 2002.  Moreover, in several VA examinations, the Veteran reported not working since 2002.  However, the Veteran's representative at the SSA stated he last worked in 2005.  Finally, a private psychological evaluation of December 2009 notes the Veteran reported he was last employed in 2005.  A review of the file shows that the original claim for TDIU filed in May 2003 is not contained in the reconstructed file.  Moreover, there is no work history document contained in the file.  Given the inconsistent reports contained within the file, and the fact that the original TDIU claim is not contained in the file, the Board finds that additional development is needed.  On remand, the RO should ask that the Veteran submit a work history form detailing his most recent employment.






Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he submit a history of employment history form, to include a new VA Form 21-8940.

2.  The RO/AMC should obtain all treatment records prior to May 2003.  The scope of the search should be documented for the record.  All records and information obtained should be associated with the claims file.  If no additional records are obtained, make a formal finding as to the unavailability of the records and notify the Veteran of the same.  

3.  Upon completion of the development requested above, readjudicate the Veteran's claim for a TDIU prior to June 2005.  If the benefit sought on appeal remains denied, provide the veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



